COURT OF APPEALS OF VIRGINIA


Present:    Judges Bray, Annunziata and Frank


ANNIE E. ANDERSON
                                             MEMORANDUM OPINION*
v.   Record No. 2402-99-4                         PER CURIAM
                                              FEBRUARY 15, 2000
UNION CAMP CORPORATION AND
 LIBERTY MUTUAL FIRE INSURANCE COMPANY


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

            (Craig A. Brown; Ashcraft & Gerel, LLP, on
            brief), for appellant.

            (Robert A. Rapaport; Richard E. Garriott, Jr.;
            Clarke, Dolph, Rapaport, Hardy & Hull,
            P.L.C., on brief), for appellees.


     Annie E. Anderson (claimant) contends that the Workers'

Compensation Commission (commission) erred in finding that she

failed to prove she was entitled to an award of permanent total

disability benefits pursuant to Code § 65.2-503(C)(1).       Upon

reviewing the record and the briefs of the parties, we conclude

that this appeal is without merit.     Accordingly, we summarily

affirm the commission's decision.     See Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

Unless we can say as a matter of law that claimant's evidence


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
sustained her burden of proof, the commission's findings are

binding and conclusive upon us.   See Tomko v. Michael's

Plastering. Co., 210 Va. 697, 699, 173 S.E.2d 833, 835 (1970).

     Code § 65.2-503(C)(1) provides compensation for permanent

and total incapacity when there is "[l]oss of both hands, both

arms, both feet, both legs, both eyes, or any two thereof in the

same accident . . . ."   Subsection (D) provides that "the

permanent loss of the use of a member shall be equivalent to the

loss of such member, and for the permanent partial loss or loss

of use of a member, compensation may be proportionately

awarded."

     To meet her burden of proof under this section, claimant

was required to prove that she is unable to use her permanently

impaired members in gainful employment.   See Virginia Oak

Flooring Co. v. Chrisley, 195 Va. 850, 857, 80 S.E.2d 537, 541

(1954).   In addition, claimant was required to "establish that

[she] has reached maximum medical improvement and . . . [her]

functional loss of capacity [must] be quantified or rated."

Cafaro Constr. Co. v. Strother, 15 Va. App. 656, 661, 426 S.E.2d

489, 492 (1993).   In Hill v. Woodford B. Davis General

Contractor, 18 Va. App. 652, 447 S.E.2d 237 (1994), we

recognized that Cafaro's rating requirement extends to cases

involving permanent total loss of use as well as those involving




                               - 2 -
permanent partial loss of use.     See id. at 654-55, 447 S.E.2d at

238.

       In denying claimant's application, the commission found as

follows:

            [W]e cannot find that any disability rating
            has ever been made for the claimant's hands
            to quantify or rate the extent of functional
            loss. Significantly, the Chief Deputy
            Commissioner "acknowledge[d] Dr.
            [Douglas A.] Wayne's electrodiagnostic
            studies which establish that the claimant is
            able to move her hands and fingers." Also,
            the Chief Deputy Commissioner was "convinced
            that Anderson's psychological condition
            precludes her from engaging in gainful
            employment, even though physiologically she
            may be capable of moving her hands."
            However, the claimant cannot be awarded
            permanent total disability benefits under
            Va. Code Ann. § 65.2-503(C) for a
            psychological condition, except for an
            "[i]njury to the brain which is so severe as
            to render the employee permanently
            unemployable in gainful employment." Va.
            Code Ann. § 65.2-503(C)(3). The evidence
            presented at the hearing therefore
            establishes that the claimant is capable of
            moving her hands, such that [she] does not
            suffer total and absolute loss of function
            of those members. Accordingly, . . . we
            find . . . that the claimant has failed to
            prove her entitlement to permanent total
            disability benefits under the Act.

       The commission's findings are amply supported by the

record.    Because claimant failed to present evidence of a

specific rating of the functional loss of use of two scheduled

members as required for an award under Code § 65.2-503(C), we




                                 - 3 -
cannot find as a matter of law that the evidence was sufficient

to sustain her burden of proof.

     For these reasons, we affirm the commission's decision.

                                                        Affirmed.




                              - 4 -